DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labrot et al (US Publication No.: US 2018/0281570 A1, “Labrot”).
Regarding Claim 1, Labrot discloses a light control sheet (Figure 2), comprising:
A light control layer including a liquid crystal composition (Figure 3, light control layer 11; Paragraph 0074);
A pair of transparent electrode layers including a first transparent electrode layer and a second transparent electrode layer sandwiching the light control layer (Figure 3, transparent electrode layers 12/10 and 13/10; Paragraph 0074),
Wherein the first transparent electrode layer comprises an electrode section for an application of a driving voltage and an insulating section which is adjacent to the electrode section in a direction parallel to a surface of the light control sheet and extends along an outer edge of the electrode section in a plan view perpendicular to the surface (Figure 3, electrode section 12, insulating section 10; Paragraph 0076). 

Regarding Claim 3, Labrot discloses the light control sheet according to claim 1, wherein the insulating section is a laser-processed region (Paragraph 0037; Paragraph 0079).



Regarding Claim 5, Labrot discloses the light control sheet according to claim 3, wherein the insulating section and the electrode section are formed such that a visible light transmittance in a region in which the insulating section is located in the plan view is lower than a visible light transmittance in a region in which the electrode section is located in the plan view (Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).

Regarding Claim 9, Labrot discloses the light control sheet according to claim 1, wherein the second transparent electrode layer includes an electrode section for an application of a driving voltage and an insulating section which is adjacent to the electrode section in the direction parallel to the surface of the light control sheet and extends along an outer edge of the electrode section in the plan view (Figure 3, electrode section 13, insulating section 10; Paragraph 0076), and the insulating section of the first transparent electrode layer overlaps the insulating section of the second transparent electrode layer (Figure 3).

Regarding Claim 10, Labrot discloses a method of producing a light control sheet (Figure 3), comprising:
Forming a multilayer laminate in which a light control layer including a liquid crystal composition is sandwiched between a first transparent conductive layer supported by a first transparent support layer and a second transparent conductive layer supported by a second transparent support layer (Figure 3, multilayer laminate 5, liquid crystal composition 11, first transparent support layer 14, first transparent conductive layer 12/10, second transparent support layer 15, second transparent conductive layer 13/10; Paragraph 0045); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Labrot in view of Tonar (US Publication No.: US 2018/0101079 A1). 
Regarding Claim 2, Labrot discloses the light control sheet according to claim 1.
Labrot fails to disclose that the first transparent electrode layer includes a conductive section insulated from the electrode section by the insulating section, the insulating section is located between the electrode section and the conductive section in the plan view, and the conductive section is exposed at an end surface of the light control sheet.
However, Tonar discloses a similar light control sheet where the first transparent electrode layer includes a conductive section insulated from the electrode section by the insulating section, the insulating section is located between the electrode section and the conductive section in the plan view, and the conductive section is exposed at an end surface of the light control sheet (Tonar, first transparent electrode layer comprises electrode section 80, insulating section 88, conductive section 88; Paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first transparent electrode layer as disclosed by Labrot to include a conductive section as disclosed by Tonar. One would have been motivated to do so for the purpose of optimizing . 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Labrot in view of Hermens et al (US Publication No.: US 5,706,069, “Hermens”). 
Regarding Claim 6, Labrot discloses the light control sheet according to claim 3.
Labrot fails to disclose that in the plan view, a region where the insulating section is located, is a strip-shaped region having an outer shape formed by a sequence of a plurality of rounded regions formed in one direction.
However, Hermens discloses a similar light control sheet where in the plan view, a region where the insulating section is located, is a strip-shaped region having an outer shape formed by a sequence of a plurality of rounded regions formed in one direction (Hermens, Figure 1, insulating section 3 has a strip-shaped region with a plurality of rounded regions 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating section as disclosed by Labrot to include rounded regions as disclosed by Hermens. One would have been motivated to do so for the purpose of providing device support and resistance to large tensile forces (Hermens, Column 3, l.53-Column 4, l.27). 

Regarding Claim 8, Labrot discloses the light control sheet according to claim 1.
Labrot fails to disclose that the light control sheet has a connection region to which a wiring section for applying the driving voltage to the electrode section is connected, and in the plan view, the connection region is located in an end portion of the light control sheet, and the insulating section is disconnected in a vicinity of the connection region.
However, Hermens discloses a similar light control sheet where the light control sheet has a connection region to which a wiring section for applying the driving voltage to the electrode section is connected, and in the plan view, the connection region is located in an end portion of the light control sheet, and the insulating section is disconnected in a vicinity of the connection region (Hermens, Figure 1, wiring section 10/8, insulating section 3, electrode section 7).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Labrot in view of Jeong (US Publication No.: US 2008/0002134 A1).
Regarding Claim 7, Labrot discloses the light control sheet according to claim 1.
Labrot fails to disclose that in the plan view, the insulating section has an annular shape that surrounds the entire electrode section, and the light control sheet has a region to which a wiring section for applying the driving voltage to the electrode section is to be connected, and the region for the wiring section is in an area surrounded by the insulating section in the plan view.
However, Jeong discloses a similar light control sheet where in the plan view, the insulating section has an annular shape that surrounds the entire electrode section, and the light control sheet has a region to which a wiring section for applying the driving voltage to the electrode section is to be connected, and the region for the wiring section is in an area surrounded by the insulating section in the plan view (Jeong, Figure 7-8A, electrode section 244, insulating section 250, wiring section 230, where the wiring section 230 is in an area surrounded by the insulating section 250). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Labrot to include a wiring section within the insulating section as disclosed by Jeong. One would have been motivated to do so for the purpose of improving electrical connection between the wiring section and electrode section (Jeong, Paragraphs 0065-0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871